265 F.2d 574
Esther EDEN, Appellant,v.DISTRICT OF COLUMBIA, Appellee.Anna BARTLE, Appellant,v.DISTRICT OF COLUMBIA, Appellee.
No. 14736.
No. 14737.
United States Court of Appeals District of Columbia Circuit.
Argued March 10, 1959.
Decided March 19, 1959.

Mr. Joseph H. Schneider, Washington, D. C., with whom Messrs. Albert Ginsberg and Herbert D. Horowitz, Washington, D. C., were on the briefs, for appellants.
Mr. Hubert B. Pair, Asst. Corp. Counsel for District of Columbia, with whom Mr. Chester H. Gray, Corp. Counsel, and Mr. Milton D. Korman, Principal Asst. Corp. Counsel, were on the briefs, for appellee. Mr. Stanley De Neale, Asst. Corp. Counsel, also entered an appearance for appellee.
Before PRETTYMAN, Chief Judge, and BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
These are appeals from awards in condemnation cases. In No. 14737 appellant entered no appearance in the proceeding in the District Court and made no attempt to note an appeal from the judgment of that court until after the period provided by statute had expired. In No. 14736 we find no error affecting substantial rights of the appellant.


2
No. 14736 affirmed; No. 14737 dismissed.